

PROMISSORY NOTE
$32,300,000.00    As of October 2, 2017
FOR VALUE RECEIVED, L’AUBERGE DE SONOMA, LLC, a Delaware limited liability
company (“Borrower”), promises and agrees to pay to the order of MIDFIRST BANK,
a federally chartered savings association (“Agent”), and each bank, including
Agent, named on the signature pages hereto and such other banks as may from time
to time become a party to this Agreement pursuant to the terms hereof (each,
including Agent, a “Bank”, and collectively, “Banks”), in lawful money of the
United States of America, the principal sum of Thirty-Two Million Three Hundred
Thousand and No/100 Dollars ($32,300,000.00) (the “Loan”), or so much thereof as
may be advanced and outstanding under the Building Loan Agreement of even date
herewith between Borrower and Agent (the “Loan Agreement”), with interest on the
unpaid principal sum owing thereunder at the rate or rates or in the amounts
computed in accordance with the Loan Agreement, together with all other amounts
due Agent under the Loan Agreement, all payable in the manner and at the time or
times provided in the Loan Agreement. Capitalized terms used herein, but not
defined, shall have the meanings assigned to them in the Loan Agreement.
If not sooner due and payable in accordance with the Loan Agreement, Borrower
shall pay to Agent all amounts due and unpaid under the Loan Agreement on the
Maturity Date (as the same may be extended). Unless otherwise specified in
writing by Agent, all payments hereunder shall be paid to Agent at its office
located at 501 NW Grand Blvd. Oklahoma City, Oklahoma 73118. Agent reserves the
right, upon reasonable advance written notice to Borrower, to require any
payment on this Note, whether such payment is a regular installment, prepayment
or final payment, to be by wired federal funds or other immediately available
funds.
Borrower, co-makers, sureties, endorsers and guarantors, and each of them,
expressly waive demand and presentment for payment, notice of nonpayment,
protest, notice of protest, notice of dishonor, notice of intent to accelerate
the maturity hereof, notice of the acceleration of the maturity hereof, bringing
of suit and diligence in taking any action to collect amounts called for
hereunder and in the handling of securities at any time existing in connection
herewith, ALL OF WHICH ARE HEREBY EXPRESSLY WAIVED BY BORROWER; such parties are
and shall be jointly, severally, directly and primarily liable for the payment
of all sums owing and to be owing hereon, regardless of and without any notice,
diligence, act or omission as or with respect to the collection of any amount
called for hereunder or in connection with any right, lien, interest or property
at any and all times had or existing as security for any amount called for
hereunder.
This Note evidences a portion of the advances made, interest due and all amounts
otherwise owed to Agent under the Loan Agreement. This Note is executed in
conjunction with the Loan Agreement and is secured by the liens and security
interests created under the Loan Documents (including those arising under the
Security Instrument). Reference is made to the Loan Agreement for provisions
relating to repayment of the indebtedness evidenced by this Note, including
mandatory repayment, acceleration following default, late charges, default rate
of interest, limitations on interest, and restrictions on prepayment.
Agent reserves the right, at Agent’s sole expense, exercisable in Agent’s sole
discretion and without notice to Borrower or any other person, to sell
participations, to assign its interest or both, in all or any part of this Note
or this debt or the debt evidenced hereby.
Borrower agrees to pay an effective rate of interest equal to the sum of the
Interest Rate and any additional rate of interest resulting from any other
charges of interest or in the nature of interest paid or to be paid in
connection with the Loan and any other fees or amounts to be paid by Borrower
pursuant to any of the other Loan Agreement. Neither this Note, the Loan
Agreement nor any of the other Loan Documents


L’Auberge de Sonoma – Promissory Note

--------------------------------------------------------------------------------




shall be construed to create a contract for the use, forbearance or detention of
money requiring payment of interest at a rate greater than the maximum interest
rate permitted to be charged under applicable law. It is expressly stipulated
and agreed to be the intent of Borrower and Agent at all times to comply with
all applicable laws governing the maximum rate or amount of interest payable on
the Debt evidenced by this Note and the other Loan Documents. If any applicable
law limiting the amount of interest or other charges permitted to be collected
from Borrower is interpreted so that any interest or other charge or amount
provided for in any Loan Document, whether considered separately or together
with other charges or amounts provided for in any other Loan Document, or
otherwise charged, taken, reserved or received in connection with the Mortgage
Loan, or on acceleration of the maturity of the Loan or as a result of any
prepayment by Borrower or otherwise, violates that law, and Borrower is entitled
to the benefit of that law, that interest or charge is hereby reduced to the
extent necessary to eliminate any such violation. Amounts, if any, previously
paid to Agent in excess of the permitted amounts shall be applied by Agent to
reduce the unpaid principal balance of the Loan without the payment of any
prepayment premium (or, if the Loan has been or would thereby be paid in full,
shall be refunded to Borrower), and the provisions of the Loan Agreement and any
other Loan Documents immediately shall be deemed reformed and the amounts
thereafter collectible under the Loan Agreement and any other Loan Documents
reduced, without the necessity of the execution of any new documents, so as to
comply with any applicable law, but so as to permit the recovery of the fullest
amount otherwise payable under the Loan Documents. For the purpose of
determining whether any applicable law limiting the amount of interest or other
charges permitted to be collected from Borrower has been violated, all
Indebtedness that constitutes interest, as well as all other charges made in
connection with the Indebtedness that constitute interest, and any amount paid
or agreed to be paid to Agent for the use, forbearance or detention of the
Indebtedness, shall be deemed to be allocated and spread ratably over the stated
term of the Loan. Unless otherwise required by applicable law, such allocation
and spreading shall be effected in such a manner that the rate of interest so
computed is uniform throughout the stated term of the Loan.
WAIVER OF TRIAL BY JURY. TO THE MAXIMUM EXTENT PERMITTED BY LAW, EACH OF
BORROWER AND AGENT (A) AGREES NOT TO ELECT A TRIAL BY JURY WITH RESPECT TO ANY
ISSUE ARISING OUT OF THIS NOTE OR THE RELATIONSHIP BETWEEN THE PARTIES AS AGENT
AND BORROWER THAT IS TRIABLE OF RIGHT BY A JURY AND (B) WAIVES ANY RIGHT TO
TRIAL BY JURY WITH RESPECT TO SUCH ISSUE TO THE EXTENT THAT ANY SUCH RIGHT
EXISTS NOW OR IN THE FUTURE. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS SEPARATELY
GIVEN BY EACH PARTY, KNOWINGLY AND VOLUNTARILY WITH THE BENEFIT OF COMPETENT
LEGAL COUNSEL.
THIS WRITTEN LOAN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.
This Note shall be governed by and construed in accordance with the laws of the
State of California without regard to conflicts of laws principles.
Borrower and Agent intend at all times to comply with the law of the State of
California governing the Maximum Rate or the maximum amount of interest payable
on or in connection with this Note and the Indebtedness (or applicable United
States federal law to the extent that it permits Agent to contract for, charge,
take, reserve, or receive a greater amount of interest than under California
law). If the applicable law is ever judicially interpreted so as to render
usurious any amount payable under this Note or under any other Loan Document, or
contracted for, charged, taken, reserved, or received with respect to the
Indebtedness, or as a result of acceleration of the maturity of this Note, or if
any prepayment by Borrower results in Borrower


2
L’Auberge de Sonoma – Promissory Note



--------------------------------------------------------------------------------




having paid any interest in excess of that permitted by any applicable law, then
Borrower and Agent expressly intend that all excess amounts collected by Agent
will be applied to reduce the unpaid principal balance of this Note (or, if this
Note has been or would thereby be paid in full, will be refunded to Borrower),
and the provisions of this Note, the Loan Agreement and any other Loan Documents
immediately will be deemed reformed and the amounts thereafter collectible under
this Note or any other Loan Document reduced, without the necessity of the
execution of any new documents, so as to comply with any applicable law, but so
as to permit the recovery of the fullest amount otherwise payable under this
Note or any other Loan Document. The right to accelerate the Maturity Date of
this Note does not include the right to accelerate any interest, which has not
otherwise accrued on the date of such acceleration, and Agent does not intend to
collect any unearned interest in the event of acceleration. All sums paid or
agreed to be paid to Agent for the use, forbearance, or detention of the
Indebtedness will, to the extent permitted by any applicable law, be amortized,
prorated, allocated and spread throughout the full term of the Indebtedness
until payment in full so that the rate or amount of interest on account of the
Indebtedness does not exceed the applicable usury ceiling. Notwithstanding any
provision contained in this Note, the Loan Agreement or any other Loan Document
that permits the compounding of interest, including any provision by which any
accrued interest is added to the principal amount of this Note, the total amount
of interest that Borrower is obligated to pay and Agent is entitled to receive
with respect to the Indebtedness will not exceed the amount calculated on a
simple (i.e., non-compounded) interest basis at the maximum rate on principal
amounts actually advanced to or for the account of Borrower, including all
current and prior advances and any advances made pursuant to the Loan Agreement
or other Loan Documents (such as for the payment of Taxes, Insurance premiums
and similar expenses or costs).


[REMAINDER OF PAGE INTENTIONALLY BLANK]






3
L’Auberge de Sonoma – Promissory Note



--------------------------------------------------------------------------------





EXECUTED as of the date first written above.
BORROWER:
 
 
 
 
 
 
 
L’AUBERGE DE SONOMA, LLC, 
a Delaware limited liability company
 
 
 
 
 
 
 
By:
L’Auberge de Sonoma Resort Fund, LLC, 
a Delaware limited liability company,
its Chief Manager and Sole Equity Member
 
 
 
 
 
 
 
By:
L’Auberge Fund Manager, LLC, 
a Delaware limited liability company, its Manager
 
 
 
 
 
 
 
 
By:
IMH Financial Corporation, 
a Delaware corporation, its Sole Member
 
 
 
 
 
 
 
 
 
By:
/s/ Lawrence D. Bain


 
 
 
 
Name:
Lawrence D. Bain


 
 
 
 
Title:
Chairman and CEO
 





Signature/Notary Page to Promissory Note